UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                       2/20/2019
    Edward Delgado,
                                                                         1:18-cv-02079 (SDA)
                                        Plaintiff,

                       -against-                                        OPINION AND ORDER

    NJ Transit Rail Operations, Inc.,

                                        Defendant.



STEWART D. AARON, United States Magistrate Judge:

          Before the Court is the motion of Defendant, NJ Transit Rail Operations, Inc. (“NJ

Transit”), for a stay of discovery and all proceedings pending the resolution of an appeal in the

United States Court of Appeals for the Third Circuit (“Third Circuit”) regarding NJ Transit’s

Eleventh Amendment immunity from claims under the Federal Rail Safety Act (“FRSA”). 1 (Not. of

Mot., ECF No. 28.) For the reasons set fort below, NJ Transit’s motion is GRANTED.

                                                BACKGROUND

          In this case, Plaintiff Edward Delgado (“Plaintiff”), a car inspector employed by NJ Transit,

filed a Complaint asserting FRSA claims against NJ Transit. (Compl., ECF No. 1, ¶¶ 3, 23-30.) On

October 29, 2018, the parties consented to have all proceedings conducted before me. (Consent,

ECF No. 17.) On December 14, 2018, NJ Transit filed the instant motion to stay. (Not. of Mot., ECF

No. 28.) On January 7, 2019, Plaintiff filed his memorandum in opposition to the motion (Pl. Opp.,


1
  At the time that NJ Transit filed its motion, its request for a stay also was premised upon the pendency
of an appeal to the Third Circuit in Robinson v. New Jersey Transit Rail Operations, Inc., Docket No. 17-
3397, regarding NJ Transit’s Eleventh Amendment immunity from claims under the Federal Employers
Liability Act. In late January 2019, the Third Circuit decided that appeal in favor of NJ Transit (see 2/19/19
Def. Ltr., ECF No. 36), although a petition for rehearing remains pending.
ECF No. 31.) On January 25, 2019, NJ Transit filed a reply. (Def. Reply, ECF No. 35.) At the request

of Plaintiff’s counsel, oral argument, which had been scheduled for January 29, 2019, was

adjourned on consent. (Pl. Ltr., ECF No. 33.) On February 20, 2019, oral argument was held by

telephone.

                                        LEGAL STANDARDS

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir.

2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). “[T]he decision whether to issue

a stay is [therefore] ‘firmly within a district court’s discretion.’” LaSala v. Needham & Co., Inc.,

399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005) (quoting Am. Shipping Line v. Massan Shipping, 885 F.

Supp. 499, 502 (S.D.N.Y. 1995)).

       Generally, in deciding whether to stay proceedings, courts in the Second Circuit examine

the following five factors:

       (1) the private interests of the plaintiffs in proceeding expeditiously with the civil
       litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the
       private interests of and burden on the defendants; (3) the interests of the courts;
       (4) the interests of persons not parties to the civil litigation; and (5) the public
       interest.

Catskill Mountains Chapter of Trout Unlimited, Inc. v. U.S. E.P.A., 630 F. Supp. 2d 295, 304

(S.D.N.Y. 2009) (collecting cases). In analyzing these factors on a case-by-case basis, “the basic

goal is to avoid prejudice.” Id. (quoting LaSala, 399 F. Supp. 2d at 427).




                                                 2
         Federal Rule of Civil Procedure 26(c) allows a court, for “good cause” and in favor of “any

person from whom discovery is sought,” to “issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c)(1).

“[U]pon a showing of good cause a district court has considerable discretion to stay discovery”

pursuant to Rule 26(c). Republic of Turkey v. Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y.

2018).

                                           APPLICATION

         The Court in its discretion grants NJ Transit’s motion for a stay of discovery and all

proceedings. If NJ Transit is immune under the FRSA, then Plaintiff’s claims against it must be

dismissed. The issue of NJ Transit’s immunity under the FRSA presently is before the Third Circuit

in an appeal from a District Court’s decision which found that NJ Transit was immune. See Flakker

v. NJ Transit, Dkt., No. 18-cv-1046. The legal issues presented in Flakker overlap to such an extent

with those in this case that Plaintiff’s opposition memorandum essentially “cuts and pastes” from

the appellant’s brief in Flakker. (See Def. Reply at 2.) Thus, the outcome of the Third Circuit’s

decision in Flakker is likely to have a significant impact on the disposition of this case.

         Considering the relevant factors, a stay is warranted. The Flakker appeal is far along. It

already is fully briefed. Plaintiff has not articulated any prejudice that will result to him from the

issuance of a stay. On the other hand, if this case were to move forward, either for purposes of

discovery or for purposes of the filing of a dispositive motion, NJ Transit will incur burden that

may turn out to be unnecessary.

         Although the decision of the Third Circuit “will not necessarily be binding on this Court,

‘resolution of th[at case may] guide this Court in ruling on . . . the key issues in this litigation.”


                                                  3
Catskill Mountains Chapter of Trout, 630 F. Supp. 2d at 304–05. Thus, I find that issuing a stay

“will best serve the interests of the courts by promoting judicial efficiency and ‘minimiz[ing] the

possibility of conflicts between different courts.’” Id. at 304.

                                           CONCLUSION

         For the foregoing reasons, Defendant NJ Transit’s motion (ECF No. 28) is GRANTED, and

this action is stayed. The parties shall within seven (7) days of the issuance of a decision by the

Third Circuit in Flakker v. NJ Transit, Dkt., No. 18-cv-1046, provide a copy of the decision to this

Court.

SO ORDERED.

DATED:          New York, New York
                February 20, 2019

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                                  4
